Citation Nr: 1618388	
Decision Date: 05/06/16    Archive Date: 05/13/16

DOCKET NO.  11-13 577	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for a bilateral eye disorder.

2.  Entitlement to service connection for a cervical spine disorder, to include as secondary to service-connected degenerative disc disease of the lumbar spine.


REPRESENTATION

Veteran represented by:	New York State Division of Veterans' Affairs


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

M. Taylor, Counsel


INTRODUCTION

The Veteran served on active duty from October 1982 to October 1986. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from April 2009 and September 2010, rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in New York, New York. 

In June 2012, the Veteran testified at a Board video-conference hearing before the undersigned Veterans Law Judge.  A transcript of that hearing is of record. 

In June 2014, the Board reopened the claim of service connection for residuals of an eye injury (as it had been previously denied in a September 2002 rating decision), and remanded the reopened claim, as well as the other claim on appeal, for additional evidentiary development. 

In March 2015, the Board again remanded the claims on appeal for additional development.  The case has been returned to the Board for further appellate review.  

This appeal was processed using the Veterans Benefits Management System (VBMS) and Virtual VA paperless claims processing systems.

The issue of entitlement to service connection for a bilateral eye disorder is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).



FINDING OF FACT

A cervical spine disorder is not causally or etiologically related to any disease, injury, or incident in service; arthritis did not manifest within one year of the Veteran's discharge from service; and such was not caused or aggravated by the service-connected lumbar spine disability.


CONCLUSION OF LAW

The criteria for service connection for a cervical spine disorder are not met.  38 U.S.C.A. §§ 1101, 1112, 1131, 1137, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.303, 3.307, 3.309, 3.310 (2015).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  VA's Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) and implementing regulations impose obligations on VA to provide claimants with notice and assistance.  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2015).  Proper VCAA notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b)(1).  

In Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), the United States Court of Appeals for Veterans Claims (Court) held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) Veteran status; 2) existence of a disability; 3) a connection between the Veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  	

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the Court held that a VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be provided to a claimant before the initial unfavorable AOJ decision on the claim for VA benefits.  

In the instant case, the Board finds that VA has satisfied its duty to notify under the VCAA.  Specifically, a June 2010 letter, sent prior to the initial unfavorable decision issued in September 2010, advised the Veteran of the evidence and information necessary to substantiate her service connection claim, to include on a secondary basis, as well as her and VA's respective responsibilities in obtaining such evidence and information.  Additionally, such letter advised her of the information and evidence necessary to establish a disability rating and an effective date in accordance with Dingess/Hartman, supra.  

The VCAA also requires VA to make reasonable efforts to help a claimant obtain evidence necessary to substantiate his or her claim.  38 U.S.C.A. § 5103A; 38 C.F.R. §§§ 3.159(c), (d).  In this regard, such contemplates that VA will help a claimant obtain records relevant to his or her claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

Relevant to the duty to assist, the Veteran's service treatment and personnel records, post-service VA and private treatment records, and Social Security Administration (SSA) records have been obtained and considered.  

As noted in the Board's March 2015 remand, in July 2014, the AOJ sent the Veteran a letter requesting, in pertinent part, that she provide any information regarding her workers compensation claim.  The Veteran did not respond to the July 2014 letter.  The March 2015 remand noted that that, if she received benefits from the Office of Workers' Compensation Program (OWCP) under the Federal Employee Compensation Act (FECA), VA does not need the Veteran's permission to obtain those records, as they are held by a federal agency.  However, if the Veteran's workers' compensation benefits were awarded by the state, the Veteran would have to provide a signed release for VA to obtain the records.  As such, the Board directed that, on remand, an attempt was to be made to obtain any relevant records from OWCP, and the Veteran be given another opportunity to submit an authorization form for any state workers' compensation records, if appropriate.  

Thereafter, the AOJ sent the Veteran letters in April 2015 and May 2015 requesting that she identify the employer for him the worker's compensation benefits were awarded, the date of claim, and whether such was filed with a state Worker's Compensation Board or the U.S. Department of Labor OWCP.  While the Veteran never replied to the letters, the AOJ nonetheless contacted the latter federal entity and requested any records pertaining to the Veteran.  However, later in September 2015, the OWCP informed the AOJ that the OWCP claim number was required in order for any action to be taken on the request for the records.  A December 2015 letter notified the Veteran of the AOJ's attempts to obtain such records and that, absent information from her, such records were unavailable.  The duty to assist is not a one-way street; a claimant cannot stand idle when the duty to assist is invoked by failing to provide important information or otherwise failing to cooperate.  Wood v. Derwinski, 1 Vet. App. 190 (1991) (aff'd on reconsideration, 1 Vet. App. 460 (1991)); Olson v. Principi, 3 Vet. App. 480, 483 (1992).  Therefore, the Board finds that VA has satisfied its duty to assist in this regard.

Moreover, the Veteran has not identified any additional, outstanding records that have not been requested or obtained.  

Additionally, the Veteran was afforded a VA examination in August 2014 in conjunction with the claim being decided herein, and neither the Veteran nor her representative have alleged that such examination is inadequate for adjudication purposes.  Moreover, the Board finds that such VA examination and accompanying opinion are adequate to adjudicate the issue decided herein, as they are based on an interview with the Veteran, a review of the record, and an appropriate examination.  The conclusions and opinions proffered by the VA examiners are also based upon all of the pertinent evidence of record, to include the statements of the Veteran, and are supported by a complete rationale based upon the evidence reviewed.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007) ("[A]medical opinion ... must support its conclusion with an analysis that the Board can consider and weigh against contrary opinions").  Accordingly, the Board finds that VA's duty to assist with respect to obtaining a VA examination and opinion regarding the issue decided herein has been met.

The Veteran also offered testimony before the undersigned Veterans Law Judge at a Board hearing in June 2012.  In Bryant v. Shinseki, 23 Vet. App. 488 (2010), the Court held that 38 C.F.R. § 3.103(c)(2) requires that the Decision Review Officer or Veterans Law Judge who chairs a hearing to fulfill two duties: (1) the duty to fully explain the issues and (2) the duty to suggest the submission of evidence that may have been overlooked. 

Here, during the June 2012 hearing, the undersigned Veterans Law Judge noted the issues on appeal, which included the service connection claim decided herein.  Also, information was solicited regarding why the Veteran believes she is entitled to service connection for a cervical spine disorder, including the impact of her service-connected lumbar spine disability on her neck, a description of the service events to which she attributes her current neck disorder, and the type and onset of her symptoms.  Therefore, not only were the issues "explained . . . in terms of the scope of the claim for benefits," but "the outstanding issues material to substantiating the claim," were also fully explained.  See Bryant, 23 Vet. App. at 497.  Moreover, as the hearing discussion revealed the need to obtain outstanding evidence relevant to the claim on appeal, the Board remanded the appeal to obtain additional Worker's Compensation, SSA, VA, and private treatment records, as well as a medical opinion addressing the claim on appeal, all of which were obtained.  Under these circumstances, nothing gives rise to the possibility that evidence had been overlooked with regard to the Veteran's claim decided herein.  As such, the Board finds that, consistent with Bryant, the undersigned Veterans Law Judge complied with the duties set forth in 38 C.F.R. 3.103(c)(2) and that the Board may proceed to adjudicate the claim based on the current record.

Additionally, the Board finds that, with respect to the issue decided herein, there has been substantial compliance with the June 2014 and March 2015 remand directives.  In this regard, the Board requested that the AOJ obtain a VA examination with an etiological opinion with respect to the Veteran's cervical spine disorder, as well as obtain the Veteran's Worker's Compensation and SSA records and all outstanding private and VA treatment records.  In August 2014, the AOJ obtained an adequate VA examination and opinion addressing the etiology of the Veteran's cervical spine disorder, and the Veteran's SSA and VA treatment records were associated with the evidentiary record.  Notably, despite being requested to identify all outstanding private treatment records and provide authorization forms so as to allow VA to obtain them in a July 2014 letter, the Veteran did not identify any outstanding private treatment records relevant to the claim on appeal.  Furthermore, as discussed above, the AOJ attempted to obtain the Veteran's Worker's Compensation to no avail.  As such, the Board finds that the AOJ substantially complied with the mandates of the previous remand and no further action is necessary in this regard.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (remand not required under Stegall v. West, 11 Vet. App. 268 (1998), where the Board's remand instructions were substantially complied with), aff'd, Dyment v. Principi, 287 F.3d 1377 (2002).

For the above reasons, no further notice or assistance is required to fulfill VA's duty to assist the Veteran in the development of the claims decided herein.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio v. Principi, 16 Vet. App. 183 (2002).  Indeed, VA has satisfied its duty to inform and assist the Veteran at every stage in this case, at least insofar as any errors committed were not harmful to the essential fairness of the proceeding.  Therefore, she will not be prejudiced as a result of the Board proceeding to the merits of her claims.

II.  Analysis

Service connection may be granted for a disorder resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a).  Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

"To establish a right to compensation for a present disability, a Veteran must show: "(1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service"-the so-called "nexus" requirement."  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2010) (quoting Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004)). 

Additionally, for Veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309. 

Alternatively, when a disease at 38 C.F.R. § 3.309(a) is not shown to be chronic during service or the one year presumptive period, service connection may also be established by showing continuity of symptomatology after service.  See 38 C.F.R. § 3.303(b).  However, the use of continuity of symptoms to establish service connection is limited only to those diseases listed at 38 C.F.R. § 3.309(a) and does not apply to other disabilities which might be considered chronic from a medical standpoint.  See Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be established on a secondary basis for a disability which is proximately due to or the result of service-connected disease or injury. 38 C.F.R. § 3.310(a).  Establishing service connection on a secondary basis requires evidence sufficient to show (1) that a current disability exists and (2) that the current disability was either (a) proximately caused by or (b) proximately aggravated by a service-connected disability.  Allen v. Brown, 7 Vet. App. 439, 448 (1995) (en banc).  Further, service connection may not be awarded on the basis of aggravation without establishing a pre-aggravation baseline level of disability and comparing it to the current level of disability. 38 C.F.R. § 3.310(b).

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

The Veteran seeks service connection for a cervical spine disorder.  She asserts that her currently diagnosed cervical spine disorder secondary to her service-connected lumbar spine disability.  She alternatively contends that disability of the cervical spine developed due to the strain of welding during service, including bending over and wearing a heavy welding helmet.  

As an initial matter, the Board finds that the Veteran has a current diagnosis of a cervical spine disorder.  In this regard, a July 2008 report of magnetic resonance imaging (MRI) revealed cervical curvature with kyphotic angulation, disc bulging, herniation, mild foraminal stenosis and radial tear.  Additionally, the August 2014 VA examiner diagnosed cervical degenerative disc disease and degenerative joint disease as of 2001. 

The service entrance examination report shows that the spine and musculoskeletal system were normal.  Although a June 1986 service treatment record reflects complaints of a headache radiating to the cervical area, the records are negative for a disease or injury of the cervical spine.  In addition, the October 1986 separation examination report shows that the spine and musculoskeletal system were normal.  

The August 2014 VA examination report reflects the initial documented complaints of cervical spine symptoms in 1999 following a motor vehicle accident, and notes that the Veteran reported that she did not seek treatment for a cervical spine condition until 1999.  The examiner also noted her report that she worked as a welder until 2004.  

Following an interview with the Veteran, a review of the record, and a physical examination, the examiner opined that the Veteran's cervical spine disorder was less likely as not caused by or a result of military service.  In this regard, he noted that many documents of record reflect that the Veteran's cervical spine symptoms began after a motor vehicle accident in 1999.  Additionally, although the Veteran's DD Form 214 reflects that her military occupational specialty (MOS) was welder, the examiner stated that wearing a welding helmet during service would not induce degenerative disc or joint disease of the cervical spine.  In addition, the examiner determined there was no evidence that her cervical spine disorder began within one year after separation from service.  

With respect to secondary service connection, the examiner determined that it is less than likely that the Veteran's service-connected lumbar spine disability would cause or aggravate degenerative joint or disc disease of the cervical spine as there was no physiologic connection that would explain a connection between the two conditions.  

The Board finds that the August 2014 medical opinion is entitled to great probative value as it is based upon physical examination of the Veteran, an interview with her, and a review of the record, all of which provided the VA examiner with access to the relevant facts in this case.  There is no indication or allegation that the VA physician ignored or misstated any relevant fact.  Rather, the examiner's opinion is consistent with the contemporaneous evidence, is based upon the evidence of record, and is supported by a complete rationale that addresses both direct and secondary service connection.  See Nieves-Rodriguez, supra; Stefl, supra.  Notably, there is no opposing medical opinion of record which suggests or shows that the Veteran's current cervical spine disorder had its onset during service or within the initial year after separation or is secondary to her service-connected lumbar spine disability.  Therefore, the August 2014 VA opinion is considered the most probative evidence of record with respect to whether the Veteran's current disability of the cervical spine is related to service or secondary to her service-connected lumbar spine disability. 

The Board notes that the Veteran, as a lay person, is not competent to relate her cervical spine disorder directly to service or to her service-connected lumbar spine disability as medical expertise is required.  In this regard, the question of causation and aggravation involves a medical subject concerning an internal physical process extending beyond an immediately observable cause-and-effect relationship.  Specifically, the diagnosis of the Veteran's cervical spine disorder and the etiology of such requires knowledge of the inner workings of the musculoskeletal system, to include the impact of positioning as required by a job as a welder and a lumbar spine disability has on the cervical spine.  As such, the question of etiology in this case may not be competently addressed by lay evidence, and the Veteran's own opinion is non-probative evidence.  See Davidson v. Shinseki, 581 F.3d 1313 (Fed. Cir. 2009); Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions). 

Furthermore, the Board notes that, while asked at the hearing whether she has had continuous neck pain since service, the Veteran indicated that she occasionally had a back problem between her shoulder blades, but did not report a continuity of neck symptomatology.  Moreover, as noted by the August 2014 VA examiner, the record does not reflect complaints or treatment for a neck condition until 1999 and a diagnosis of degenerative joint disease, i.e., arthritis, was not present until 2001.  Therefore, the Board finds that presumptive service connection for a chronic disease, to include based on a continuity of symptomatology, is not warranted.  38 U.S.C.A. §§ 1101, 1112, 1137; 38 C.F.R. §§ 3.307, 3.309; Walker, supra.

In addition, and although not bound by a SSA determination, see Collier v. Derwinski, 1 Vet. App. 413, 417 (1991); see also Martin v. Brown, 4 Vet. App. 136, 140 (1993), the Board has considered the August 2010 SSA determination reflecting disability due to disorders of the back and affective/mood disorders, as well as the medical records upon which the determination was based, which functional impairment due to various disorders, to include cervicalgia.  However, such records do not address the etiology of such disorders.    

In sum, the preponderance of the evidence is against the claim of entitlement to service connection for a cervical spine disorder.  In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  However, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for a cervical spine disorder.  As such, that doctrine is not applicable in the instant appeal, and her claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert, supra.


ORDER

Service connection for a cervical spine disorder is denied.  


REMAND

A remand by the Board confers the right to VA compliance with the terms of the remand order and imposes on the Secretary a concomitant duty to ensure compliance with those terms.  See Stegall v. West, 11 Vet. App. 268 (1998).  

The Veteran contends that she had flash burn injuries to her eyes from welding in service, and currently has chronic "black floaters" and vision problems since those incidents.  (June 2012 Board hearing).  Service treatment records also indicate that the Veteran was treated for eye burns in service.  (August 1984 service treatment record).  In a January 2009 VA examination report, the VA examiner found that the Veteran had presbyopia and slight bilateral astimia.  The VA examiner opined that the blurred vision was due to refractive error and developing presbyopia and not due to or the result of service.

However, in June 2014, the Board determined that such opinion was inadequate and remanded the issue for additional evidentiary development, to include scheduling the Veteran for a VA examination to determine the current nature and etiology of any current bilateral eye disorder.  The VA examiner was specifically requested to identify all left and/or right eye disorders found to be present and, for each currently diagnosed eye disorder, offer an opinion as to whether at least as likely as not that such is related to the Veteran's military service, including her reports of flash burns in service as a result of her working as a welder.  

Thereafter, the Veteran was afforded a VA eye examination in September 2014 wherein the examiner rendered a diagnosis of a superficial corneal injury in the right eye (O.D.), which was diagnosed in 1983, as well as dry eye syndrome.  Although not identified as a specific diagnosis, the VA examiner noted (in the body of the examination report) that the Veteran also had bilateral cataracts (see page 5 of the examination report); however, the examiner stated the Veteran did not have any decrease in visual acuity or any other visual impairment.  In addition, and although the VA examiner noted the Veteran's reports of flash burns in service and an in-service burn to the right eye from a curling iron, the examiner stated that the Veteran does not have a service-connected eye condition, noting that the prior episodes of corneal foreign body injuries did not cause any long-term problems. 

Following a review of the record, the VA examiner issued a December 2014 addendum opinion wherein it was noted that the Veteran's refractive error does not constitute ocular pathology.  The opinion reiterated that the Veteran does not have a service-connected eye condition. 

In March 2015, the Board remanded the matter based on a finding that the AOJ did not substantially comply with June 2014 remand directives in that the examiner did not provide the opinions specifically requested by the Board.  The Board noted that, although the September 2014 VA eye examiner opined that the Veteran does not have a service-connected eye condition, and notwithstanding the December 2014 addendum opinion, the failure to provide an opinion with respect to her dry eye syndrome and bilateral cataracts rendered the opinions inadequate. 

Thereafter, an addendum was obtained in April 2015 in which the examiner opined that dry eye syndrome and cataracts are not caused by or due to service; however, no rationale for the opinion was provided.  Given this deficiency, the Board finds that the evidence is inadequate for a determination.  As such, the Board finds a remand is necessary in order to obtain an adequate etiological opinion with respect to dry eye syndrome and cataracts.  

Accordingly, the case is REMANDED for the following action:

1.  Return the record to the examiner who conducted the Veteran's September 2014 VA eye examination.  The record and a copy of this Remand must be made available to the examiner.  The examiner shall note in the examination report that the claims folder and the Remand have been reviewed.  If the September 2014 VA examiner is not available, the claims file should be provided to an appropriate medical professional so as to render the requested opinion.  The need for an additional examination of the Veteran is left to the discretion of the clinician selected to write the addendum opinion.

The examiner should offer an opinion as to whether it is at least as likely as not that bilateral cataracts or dry eye syndrome is related to the Veteran's military service, to include the flash burn injuries to her eyes from welding in service or the in-service burn to the right eye from a curling iron. 

In rendering the requested opinions, the VA examiner should consider the medical and lay evidence of record, to specifically include the Veteran's contention that she has had "black floaters" since service, which is considered competent lay evidence of continuity of symptomatology.  

A rationale for all opinions expressed must be provided.  

2.  After completion of the above, and any other development as may be indicated by any response received as a consequence of the actions taken in the preceding paragraph, the Veteran's claim should be readjudicated based on the entirety of the evidence.  If the claim remains denied, the Veteran and her representative should be issued a supplemental statement of the case.  An appropriate period of time should be allowed for response.

The Veteran has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



______________________________________________
A. JAEGER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


